--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS AGREEMENT made as of the ____ day of April, 2008.

AMONG:

> > > MABCURE INC., a corporation organized under the laws of Nevada, having an
> > > address at 3702 South Virginia Street, Suite G12 – 401, Reno, Nevada
> > > 89502, USA
> > > 
> > > (the "Company")

AND:

> > > ______________________________________________________
> > > ______________________________________________________
> > > ______________________________________________________
> > > 
> > > (the "Subscriber")

AND:

> > > CLARK WILSON LLP, barristers and solicitors, with an office at 800 – 885
> > > West Georgia Street, Vancouver, British Columbia V6C 3H1, Canada
> > > 
> > > (the "Escrow Agent")

WHEREAS:

A.

The Company and the Subscriber are parties to a private placement subscription
agreement dated for reference April 11, 2008 (the "Subscription Agreement")
pursuant to which the Subscriber has agreed to subscribe for and purchase a
certain number of Units;

    B.

Pursuant to Section 10.1 of the Subscription Agreement, the parties hereto have
agreed that the Company shall deliver the certificates representing all of the
Warrants issued to the Subscriber and the certificates representing one-third
(1/3) of all the Shares issued to the Subscriber pursuant to the Offering (the
Warrants and Shares collectively, the "Securities") to the Escrow Agent, which
shall be held in escrow and released in accordance with the provisions set forth
herein; and

    C.

The Escrow Agent has agreed to accept, hold and release the Securities deposited
with it pursuant to the Subscription Agreement, and the dividends and other
distributions in respect thereof, in accordance with the provisions set forth
herein.


--------------------------------------------------------------------------------

- 2 -

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto covenant and agree as
follows:

1.                        INTERPRETATION

1.1                     Definitions. Terms used as defined terms not otherwise
defined herein shall have the meanings ascribed thereto in Subscription
Agreement. The following terms shall have the following meanings when used
herein:

  (a)

"Certificates" means, collectively, the Share Certificate, the Warrant
Certificate and the certificates representing the Dividend Securities;

          (b)

"Dividend Securities" shall have the meaning ascribed thereto in Section 3.1
hereof;

          (c)

"Escrow Fund" means the Warrants and Shares deposited with and held by the
Escrow Agent hereunder and includes the Dividend Securities;

          (d)

"Escrow Period" means the period of eight months commencing on the date on which
the Company moves into its research facility after the Purchase and Sale
Closing;

          (e)

"Investors" means the purchasers of the Units pursuant to the Offering;

          (f)

"Milestone" means any of the following actions by the Company:

          (i)

sequencing of the variable region of the novel melanoma Mab and filing a patent
for that Mab,

          (ii)

creating novel Mabs against breast cancer which react with at least three
different breast cancer specimen (tissue or sera) and do not cross react with a
negative control (e.g. normal tissue or serum), or

          (iii)

creating novel Mabs against colorectal cancer which react with at least three
different colorectal cancer specimen (tissue or sera) and do not cross react
with a negative control (e.g. normal tissue or serum);

          (g)

"Offering" means the offering by the Company in April 2008 of the Units, by way
of private placement;

          (h)

"Offering Closing" means the closing of the Offering, on or before April 15,
2008;

          (i)

"Purchase Agreement" means an agreement for the purchase and sale of certain
intellectual property dated January 10, 2008, between the Company, Indigoleaf
Associates Ltd. and Dr. Amnon Gonenne;


--------------------------------------------------------------------------------

- 3 -

  (j)

"Purchase and Sale Closing" means the closing of the purchase and sale
contemplated by the Purchase Agreement;

        (k)

"Shares" means shares in the common stock of the Company;

        (l)

"Share Certificate" means a certificate representing the Shares purchased by and
registered in the name of the Subscriber pursuant to the Offering;

        (m)

"Units" means the units offered under the private placement pursuant to the
terms of the Subscription Agreement, which units consist of Shares and Warrants;

        (n)

"Warrants" means common share purchase warrants that entitle the holder thereof
to purchase the Shares pursuant to the provisions of the Subscription Agreement;
and includes collectively, the One Year Warrants and the Two Year Warrants; and

        (o)

"Warrant Certificate" means a certificate representing the Warrants purchased by
and registered in the name of the Subscriber pursuant to the Offering.

1.2                      General. In this Agreement:

  (a)

the headings have been inserted for convenience of reference only and in no way
define, limit, or enlarge the scope or meaning of the provisions of this
Agreement;

        (b)

all references to any party, whether a party to this Agreement or not, shall be
read with such changes in number and gender as the context or reference
requires;

        (c)

when the context hereof makes it possible, the word "person" includes in its
meaning any firm and any body corporate or politic; and

        (d)

notwithstanding any other provision of the Subscription Agreement, if a conflict
or inconsistency exists between a provision of this Agreement and a provision of
the Subscription Agreement, the provisions of this Agreement shall prevail.

2.                        DEPOSIT INTO ESCROW

2.1                      At the Offering Closing, the Company shall deliver the
Warrant Certificate and the Share Certificate to the Escrow Agent to be held in
escrow by the Escrow Agent in accordance with the terms and subject to the
conditions set forth herein.

2.2                      At the Offering Closing, the Subscriber shall deliver
to the Escrow Agent a duly executed power of attorney to transfer the Shares
(and the Dividend Securities) in the form attached hereto as Schedule "A", in
respect of the Shares represented by the Share Certificate. Without limiting the
generality of the foregoing, the Subscriber hereby appoints the Escrow Agent,
without any further act of the Subscriber, as the agent and attorney-in-fact for
and on behalf of the Subscriber in respect of the Shares represented by the
Share Certificate.

--------------------------------------------------------------------------------

- 4 -

3.                        ESCROW PROVISIONS

3.1                      Holding of Escrow Funds. The Escrow Agent shall hold
the Certificates and certificates representing any shares or other securities
issued or distributed by the Company in respect of the Securities during the
Escrow Period (the "Dividend Securities") pursuant to Part 4 of the Purchase
Agreement for the Escrow Period, subject to the provisions hereof.

3.2                      Required Exercise. Notwithstanding any other provision
hereof, if the Company achieves a Milestone before the expiration of the Escrow
Period, then the Subscriber shall, on a pro rata basis with the other Investors,
exercise the Warrants in the aggregate amount of at least US$950,000 (i.e., at
least 760,000 Warrants at US$1.25 per Share) within 30 days after receipt by the
Subscriber of written notice (the "Exercise Notice") from the Company that it
has achieved a Milestone; provided, however, that such exercise date shall not
occur before 90 days after the Purchase and Sale Closing. Further provided, that
if the share price of the Shares, as quoted on the NASDAQ Over-the-Counter
Bulletin Board (or other exchange on which the Shares are traded) on the date
the Company achieves a Milestone, is less than US$1.25 per Share, then the
directors of the Company may, in their sole discretion, allow the Investors to
purchase, on a pro rata basis, Shares at the then market price, in the aggregate
amount of US$950,000.

3.3                      Failure to Exercise. If the Subscriber defaults on its
commitment to exercise the Warrants pursuant to Section 3.2 hereof, then,
notwithstanding any provision of the Subscription Agreement or the Warrant
Certificate and without limiting the remedies of the Company for such breach:
(i) all of the Warrants registered in the name of the Subscriber and held in
escrow by the Escrow Agent pursuant to the provisions hereof shall immediately
expire and be null and void; and (ii) all the Shares registered in the name of
the Subscriber held in escrow by the Escrow Agent pursuant to the provisions
hereof shall be immediately released to the Company by the Escrow Agent pursuant
to the provisions of Section 3.4(a) hereof. If the Subscriber exercises the
Warrants as required hereunder, the Escrow Agent shall release to the Subscriber
the Shares of the Subscriber then held in escrow pursuant to the provisions of
Section 3.4(b) hereof.

3.4                      Release of Escrow Funds.

  (a)

Default by Subscriber. If an officer of the Company delivers to the Escrow Agent
a notice in writing (the "Subscriber Default Notice"), in form and substance
satisfactory to the Escrow Agent, stating that the Subscriber has breached its
obligations pursuant to Section 3.2 hereof and setting out the particulars in
support of such default and the amount of Securities and Dividend Securities
that the Company wishes released to it from the Escrow Fund (the "Company Escrow
Release"), then the Escrow Agent shall give the Subscriber written notice of
such Subscriber Default Notice and if on or before the 10th day after giving
such notice:


  (i)

the Subscriber delivers to the Escrow Agent a notice of dispute (the "Subscriber
Disputing Declaration"), in form and substance satisfactory to the Escrow Agent,
declaring that the Company is not entitled to the


--------------------------------------------------------------------------------

- 5 -

 

Company Escrow Release, and the particulars in support of the dispute, then the
provisions of Section 3.4(c) hereof shall apply; or

        (ii)

the Subscriber has not delivered to the Escrow Agent the Subscriber Disputing
Declaration, then the Escrow Agent shall deliver to the Subscriber the
Certificates in respect of the Securities and Dividend Securities set forth in
Subscriber Default Notice from the Escrow Fund.


  (b)

Compliance by Subscriber. If the Subscriber (or an officer of the Subscriber if
the Subscriber is a corporate entity) delivers to the Escrow Agent a notice in
writing (the "Subscriber Compliance Notice"), in form and substance satisfactory
to the Escrow Agent, stating that the Subscriber has complied with its
obligations pursuant to Section 3.2 hereof and setting out the particulars in
support of such compliance and the amount of Securities and Dividend Securities
that the Subscriber wishes released to it from the Escrow Fund (the "Subscriber
Escrow Release"), then the Escrow Agent shall give the Company written notice of
such Subscriber Compliance Notice and if on or before the 10th day after giving
such notice:

          (i)

the Company delivers to the Escrow Agent a notice of dispute (the "Company
Disputing Declaration"), in form and substance satisfactory to the Escrow Agent,
declaring that the Subscriber is not entitled to the Subscriber Escrow Release,
and the particulars in support of the dispute, then the provisions of Section
3.4(c) hereof shall apply; or

          (ii)

the Company has not delivered to the Escrow Agent the Company Disputing
Declaration, then the Escrow Agent shall deliver to the Subscriber the
Certificates in respect of the Securities and Dividend Securities set forth in
Subscriber Compliance Notice from the Escrow Fund.

          (c)

Dispute. If the Escrow Agent receives either a Subscriber Disputing Declaration
or a Company Disputing Declaration within the above time limits, then the Escrow
Agent shall retain the Escrow Funds or portion thereof in dispute and shall only
release the same:

          (i)

in accordance with the joint written direction of the Company and the
Subscriber, in form and substance satisfactory to the Escrow Agent; or

          (ii)

in accordance with an order or final judgment of a court of competent
jurisdiction in favour of the Company or the Subscriber; provided, however, that
the time for any appeal of such order or judgment has elapsed;

and Escrow Agent may institute interpleader proceedings and in such event Escrow
Agent shall not be liable for interest or damages. In the event interpleader
proceedings are instituted hereunder, the Escrow Agent shall be entitled to
reasonable solicitor’s fees and costs.

--------------------------------------------------------------------------------

- 6 -

3.5                      Completion of the Escrow Period. Upon the expiration of
the Escrow Period, the Escrow Agent shall deliver, without further notice to or
directions from the Company, to the Subscriber the Certificates representing the
Securities and the Dividend Securities remaining in the Escrow Fund.
Notwithstanding the foregoing, if the Escrow Agent has received a Subscriber
Default Notice or a Company Disputing Declaration prior to the expiration of the
Escrow Period, then the said Certificates shall be retained by the Escrow Agent
and only released,

  (i)

in accordance with the joint written direction of the Company and the
Subscriber, in form and substance satisfactory to the Escrow Agent; or

        (ii)

in accordance with an order or final judgment of a court of competent
jurisdiction in favour of the Company or the Subscriber; provided, however, that
the time for any appeal of such order or judgment has elapsed;

3.6                      Authorization. The Escrow Agent is hereby authorized by
each of the Company and the Subscriber to make the releases and deliveries
required by each of Sections 3.4 and 3.5 hereof.

3.7                      Proxy Materials. Notwithstanding any provision of the
Purchase Agreement, the parties hereto agree that the Escrow Agent shall not be
obliged to deliver copies of any proxy solicitation materials received by it to
the Subscriber; and the Company agrees that, during the Escrow Period, it shall
attend to the delivery of any proxy solicitation materials to the Subscriber.

3.8                      Voting Rights. While the Shares are held in escrow, the
Subscriber may exercise the voting rights attached thereto and shall be entitled
to participant in distributions of dividends and securities of the Company made
in respect of such Shares; provided, however, that all distributions of
securities of the Company shall be held in escrow by the Escrow Agent pursuant
to the provisions hereof.

4.                        ESCROW AGENT

4.1                      The Company and the Subscriber shall, jointly and
severally, from time to time, and at all times hereafter, well and truly to
save, defend and keep harmless and fully indemnify the Escrow Agent and its
successors and assigns from and against all loss, costs, charges, suits,
demands, claims, damages and expenses which the Escrow Agent and its successors
and assigns may at any time or times hereafter bear, sustain, suffer or be put
unto for or by reason or on account of its acting pursuant to this Agreement or
anything in any manner relating thereto or by reason of the Escrow Agent's
compliance in good faith with the terms hereof.

4.2                      If case proceedings should hereafter be taken in any
court respecting the Securities (or the Dividend Securities), the Escrow Agent
shall not be obliged to defend any such action or submit its rights to the court
until it has been indemnified by other good and sufficient security in addition
to the indemnity given in Section 4.1 hereof against its costs of such
proceedings.

--------------------------------------------------------------------------------

- 7 -

4.3                      The Escrow Agent shall not be bound in any way or by
any contract or agreement, verbal, written or otherwise, between the other
parties hereto whether or not it has notice thereof or of its terms and
conditions and the only duty, liability and responsibility of the Escrow Agent
to the other parties hereto with respect to the subject matter hereof shall be
to hold the Securities (and the Dividend Securities) as set forth herein and to
deliver the same to such persons and other such conditions as are set forth
herein or directed in writing by all the other parties hereto. Without limiting
the generality of the foregoing, the Escrow Agent shall have no duty, liability
or responsibility to any of the other parties hereto or their successors or
assigns in respect of the loss of all or any of the Securities (or the Dividend
Securities), except the duty to exercise in the performance of its obligations
hereunder such care, diligence and skill that a reasonably prudent person would
exercise in comparable circumstances. The Escrow Agent may act on the advice of
legal counsel, but shall not be responsible for acting or failing to act on the
advice of legal counsel.

4.4                      The Escrow Agent shall not be required to pass upon the
sufficiency of any of the Securities (or the Dividend Securities) or the notices
delivered to the Escrow Agent hereunder or to ascertain whether or not the
person or persons who have executed, signed or otherwise issued or authenticated
the said documents have authority to so execute, sign or authorize, issue or
authenticate the said documents or any of them, or that they are the same
persons named therein or otherwise to pass upon any requirement of such
instruments that may be essential for their validity, but it shall be sufficient
for all purposes under this Agreement insofar as the Escrow Agent is concerned
that the said documents are deposited with it as specified herein by the other
parties hereto.

4.5                      Notwithstanding any other provision hereof, in the
event that any or all of the Securities (or the Dividend Securities) are
attached, garnished or levied upon under any court order, or if the delivery of
such property is stayed or enjoined by any court order or if any court order,
judgment or decree is made or entered affecting such property or affecting any
act by the Escrow Agent, the Escrow Agent may, in its sole discretion, obey and
comply with all writs, orders, judgments or decrees so entered or issued,
whether with or without jurisdiction, notwithstanding any provision of this
Agreement to the contrary. If the Escrow Agent obeys and complies with any such
writs, orders, judgments or decrees, it shall not be liable to any of the other
parties hereto or to any other person, form or corporation by reason of such
compliance, notwithstanding that such writs, orders, judgments or decrees may be
subsequently reversed, modified, annulled, set aside or vacated.

4.6                      Except as otherwise provided herein, the Escrow Agent
is authorized and directed to disregard in its sole discretion any and all
notices and warnings which may be given to it by any of the other parties hereto
or by any other person, firm, association or corporation. It shall, however, at
its sole discretion, obey the order, judgment or decree of any court of
competent jurisdiction, and it is hereby authorized to comply with and obey such
orders, judgments or decrees and in case of such compliance, it shall not be
liable by reason thereof to any of the other parties hereto or to any other
person, firm, association or corporation, even if thereafter any such order,
judgment or decree may be reversed, modified, annulled, set aside or vacated.

4.7                      Notwithstanding any other provision hereof, if the
Escrow Agent receives any valid court order contrary to the provisions of this
Agreement, the Escrow Agent may continue to

--------------------------------------------------------------------------------

- 8 -

hold any or all of the Securities (and the Dividend Securities) until the lawful
determination by a court of competent jurisdiction or otherwise of the issue
between the other parties hereto.

4.8                      The Escrow Agent may resign as the escrow agent
hereunder by giving not less than ten (10) days written notice thereof to the
Company and the Subscriber. The Company and the Subscriber may terminate the
Escrow Agent by giving not less than ten (10) days written notice to the Escrow
Agent. The resignation or termination of the Escrow Agent shall be effective,
and the Escrow Agent shall cease to be bound by this Agreement, on the date that
is ten (10) days after the date of receipt of the termination notice given
hereunder or on such other date as the Escrow Agent, the Company and the
Subscriber may agree upon. All indemnities granted to the Escrow Agent hereunder
shall survive: (a) the termination of this Agreement; or (b) the termination or
resignation of the Escrow Agent for whatever reason. In the event of termination
or resignation of the Escrow Agent, the Escrow Agent shall, within that ten (10)
days notice period, deliver the Securities (and the Dividend Securities) and any
other property in the Escrow Fund to the new the escrow agent to be named by the
Company and the Subscriber.

4.9                      Notwithstanding any other provision hereof, the Escrow
Agent may act upon any written instructions given jointly by the Company and the
Subscriber.

4.10                    Notwithstanding any other provision hereof, if any
dispute arises between any of the parties hereto with respect to this Agreement
or any matters arising in respect thereof, the Escrow Agent may in its sole
discretion deliver and interplead the Securities and/or any other property in
the Escrow Fund into court and such delivery and interpleading shall be an
effective discharge to the Escrow Agent of all of its obligations hereunder.

5.                        FEES

5.1                      The Company shall pay all of the compensation of the
Escrow Agent and shall reimburse the Escrow Agent for any and all reasonable
expenses, disbursements and advances made by the Escrow Agent in the performance
of its duties hereunder, including, but not limited to, reasonable fees,
expenses and disbursements incurred by its counsel.

6.                        GENERAL

6.1                      Except as otherwise provided herein, no subsequent
alteration, amendment, change, or addition to this Agreement shall be binding
upon the parties hereto unless reduced to writing and signed by the parties
hereto.

6.2                      This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

6.3                      The parties hereto shall execute and deliver all such
further documents, do or cause to be done all such further acts and things, and
give all such further assurances as may be necessary to give full effect to the
provisions and intent of this Agreement.

--------------------------------------------------------------------------------

- 9 -

6.4                      This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.

6.5                      The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the provisions of this Agreement, this being in addition to any other remedy to
which they are entitled under this Agreement.

6.6                      Any notice required or permitted to be given under this
Agreement shall be in writing and may be given by delivering, sending by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy, or sending by prepaid registered mail, the
notice to the following address:

  (a)

If to the Company:

       

3702 South Virginia Street, Suite G12 – 401
Reno, Nevada 89502
USA

       

Attention: President

       

Telephone: (775) 338-2598 Facsimile: (775) 201-1499

        (b)

If to the Subscriber:

__________________________
__________________________
__________________________

       

Telephone:    ______________
Facsimile:       ______________

        (c)

If to the Escrow Agent:

       

Clark Wilson LLP

 

800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1
Canada

       

Attention: Jonathan C. Lotz

       

Telephone:        (604) 687-5700
Facsimile:           (604) 687-6314


--------------------------------------------------------------------------------

- 10 -

(or to such other address as any party may specify by notice in writing to
another party). Any notice delivered or sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy on a business day shall be deemed conclusively to have been
effectively given on the day the notice was delivered, or the electronic
communication was successfully transmitted, as the case may be. Any notice sent
by prepaid registered mail shall be deemed conclusively to have been effectively
given on the third business day after posting; but if at the time of posting or
between the time of posting and the third business day thereafter there is a
strike, lockout, or other labour disturbance affecting postal service, then the
notice shall not be effectively given until actually delivered.

6.7                      The Company and the Subscriber acknowledge that the
Escrow Agent is legal counsel to the Company and in respect of the purchase and
sale contemplated by the Purchase Agreement and acknowledge and agree that the
Escrow Agent may, notwithstanding that it also acts as Escrow Agent pursuant to
this Agreement, continue to act as legal counsel to the Company during the term
of this Agreement and before and after any assignment of the Escrow Agent’s
rights and obligations hereunder to a successor escrow agent. The Escrow Agent
shall be deemed not to be in a conflict by virtue of the Escrow Agent holding
the Escrow Funds or performing its duties hereunder.

6.8                      All costs and expenses of or incidental to the
transactions contemplated in this Escrow Agreement are to be assumed and paid by
the Company.

6.9                      Time is of the essence of this Agreement.

6.10                    This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto, it being
understood that all parties hereto need not sign the same counterpart. This
Agreement may be executed by delivery of executed signature pages by fax and
such fax execution shall be effective for all purposes.

[Remainder of page intentionally left blank; signature page to follow.]

--------------------------------------------------------------------------------

- 11 -

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

The Company:

MABCURE INC.


Per:      ______________________________________

 

The Subscriber:

SIGNED, SEALED and DELIVERED by )     )     )   (Name of Subscriber) in the
presence of: )     )     )     ) (Signature of Subscriber) Signature ) Name:   )
  Print Name )     )   Address )     )               Occupation    

The Escrow Agent:

CLARK WILSON LLP

 

Per:      ______________________________________
Name:  Bernard Pinsky
Title:    Partner

--------------------------------------------------------------------------------

SCHEDULE "A"

 

Power of Attorney to Transfer Shares

 

FOR VALUE RECEIVED __________________________ hereby sells, assigns and
transfers unto
____________________________________________________________________________________________
                                                                                     
(Name of Transferee)

____________________________________________________________________________________________ 
                                                                                     (Address
of Transferee)

__________________________ shares in the common stock of MABCURE INC., a
corporation organized and existing under the State of Nevada (the
"Corporation"), standing in his name on the books of the Corporation, which
shares are represented by Certificate (s) No (s) __________________________ and
does hereby irrevocably constitute and appoint THE NEVADA AGENCY AND TRUST
COMPANY as his attorney in-fact, to transfer the said shares on the books of the
Corporation with full power of substitution in the premises.

Dated: ________________________________

      (Name of Transferee)               (Signature of Transferee)

Signature of Transferor guaranteed by:

____________________________________________
(Authorized Signature)

 

(BANK STAMP OR SEAL)

NOTE: The person named on the Stock Certificate(s) must ensure that the
signature to this Power of Attorney corresponds with the name as recorded on the
certificate(s) in every particular without alteration or enlargement or any
change whatever. The signature of the person executing this Power of Attorney
must be guaranteed by a Notary Public, Commissioner of Oaths, a Bank, Credit
Union or Trust Company or by a Member of the Toronto, Montreal or New York Stock
Exchange.

--------------------------------------------------------------------------------